Name: Commission Regulation (EC) No 1934/2001 of 1 October 2001 amending Regulation (EC) No 296/96 on data to be forwarded by the Member States and the monthly booking of expenditure financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF)
 Type: Regulation
 Subject Matter: EU finance;  information and information processing; NA;  public finance and budget policy;  financial institutions and credit
 Date Published: nan

 Avis juridique important|32001R1934Commission Regulation (EC) No 1934/2001 of 1 October 2001 amending Regulation (EC) No 296/96 on data to be forwarded by the Member States and the monthly booking of expenditure financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) Official Journal L 262 , 02/10/2001 P. 0008 - 0009Commission Regulation (EC) No 1934/2001of 1 October 2001amending Regulation (EC) No 296/96 on data to be forwarded by the Member States and the monthly booking of expenditure financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(1), and in particular Article 5(3) and Article 7(5) thereof,Whereas:(1) Article 37(1) of Commission Regulation (EC) No 1750/1999 of 23 July 1999 laying down detailed rules for the application of Council Regulation (EC) No 1257/1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF)(2), as last amended by Regulation (EC) No 1763/2001(3), provides that the Member States shall forward to the Commission, no later than 30 September each year, for each rural development programming document a statement of expenditure incurred in the current financial year and of expenditure remaining to be disbursed by the end of that year as well as amended expenditure forecasts for subsequent financial years until the end of the programming period in question. The required documents provide the Commission with essential information on the evolution of expenditure for rural development both for the financial year in question and for future years, which can then be taken into account for the determination of the advances to be paid and for budget preparations. Article 37(2) of Regulation (EC) No 1750/1999 therefore provides that, where the documents referred to in Article 37(1) are incomplete or the time limit has not been met, the Commission shall reduce advances on entry in the accounts of agricultural expenditure on a temporary and flat-rate basis. For the implementation of this provision, it is appropriate to limit the financial effects to the financial year concerned by the declaration of expenditure and to provide for the suspension of the advance for the month of September only. Article 4(6) of Commission Regulation (EC) No 296/96(4), as last amended by Regulation (EC) No 1577/2001(5), should therefore be amended accordingly.(2) Article 3(6) of Regulation (EC) No 296/96 defines the documents to be transmitted, for the 20th day of each month, to the Commission to permit the booking to the Community budget of expenditure effected during the preceding month. It is appropriate that this documentation should include the accounts evidencing expenditure relating to public storage referred to in Article 4(1) of Council Regulation (EEC) No 1883/78(6), as last amended by Regulation (EC) No 1259/96(7).(3) The measures provided for in this Regulation are in accordance with the opinion of the Fund Committee,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 296/96 is hereby amended as follows:1. In Article 3(6) the following point (d) is added: "(d) the accounts evidencing expenditure relating to public storage referred to in Article 4(1) of Regulation (EEC) No 1883/78."2. Article 4(6) is replaced by the following: "6. Where the documents referred to in Article 37(1) of Commission Regulation (EC) No 1750/1999(8) are not received by 30 September each year, the Commission may, after notifying the Member State concerned, suspend payment of the advance relating to expenditure incurred in accordance with that Regulation.Where those documents are received from 1 to 15 October, payment of the advance relating to expenditure incurred in accordance with Regulation (EC) No 1750/1999 for the month of September may be deferred by the same number of days as the documents are received late.Where those documents are received after 15 October, payment of the advances relating to expenditure incurred in accordance with Regulation (EC) No 1750/1999 for the month of September shall be suspended until the advance relating to the expenditure of the month of October."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall be applicable with effect from 1 October 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 103.(2) OJ L 214, 13.8.1999, p. 31.(3) OJ L 239, 7.9.2001, p. 10.(4) OJ L 39, 17.2.1996, p. 5.(5) OJ L 209, 2.8.2001, p. 12.(6) OJ L 216, 5.8.1978, p. 1.(7) OJ L 163, 2.7.1996, p. 10.(8) OJ L 214, 13.8.1999, p. 31.